Exhibit 10.1

 

Execution Copy

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), made and entered into as of the
28th day of April, 2003 (the “Effective Date”) by and between Penn Treaty
American Corporation, a Pennsylvania Corporation (the “Company”) and Irving
Levit (“Executive”).

 

WHEREAS, the Executive has served as the Chief Executive Officer and Chairman of
the Board of Directors of the Company and its subsidiaries;

 

WHEREAS, the Executive desires to retire from such positions; and

 

WHEREAS, in connection with that retirement and in recognition of the
Executive’s substantial contributions to the Company, the Company has agreed to
provide certain retirement benefits to Executive; and

 

WHEREAS, the Company would like to engage Executive as a consultant so as to
retain the benefit of the extensive knowledge and experience of Executive.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and each intending to be legally bound hereby, the parties agree as
follows:

 


1.                                       RESIGNATION OF EMPLOYMENT.  EXECUTIVE
(A) HEREBY RESIGNS AS AN EMPLOYEE, OFFICER AND DIRECTOR OF ANY SUBSIDIARY OF THE
COMPANY, EFFECTIVE AS OF THE EFFECTIVE DATE, AND (B) WILL RESIGN AS THE
COMPANY’S CHAIRMAN, CHIEF EXECUTIVE OFFICER AND AS AN EMPLOYEE OF THE COMPANY,
EFFECTIVE AS OF THE CLOSE OF THE COMPANY’S 2003 ANNUAL MEETING (THE “RESIGNATION
DATE”).


 


2.                                       BOARD SERVICE.  EXECUTIVE WILL CONTINUE
TO SERVE AS A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS (A “DIRECTOR”), WILL BE
DESIGNATED AS THE “FOUNDING CHAIRMAN” AND WILL BE ENTITLED TO RETAIN THAT TITLE
FOR THE REMAINDER OF HIS LIFE.  IN CONSIDERATION FOR HIS CONTINUED SERVICE AS A
DIRECTOR FOLLOWING THE RESIGNATION DATE, EXECUTIVE WILL BE ENTITLED TO RECEIVE
THE SAME COMPENSATION THAT OTHER NON-EMPLOYEE MEMBERS OF THE BOARD RECEIVE FOR
THEIR SERVICE AS DIRECTORS (AND FOR THEIR SERVICE AS A MEMBER OF ANY COMMITTEE
OF THE BOARD OF DIRECTORS ON WHICH EXECUTIVE MAY SERVE FROM TIME TO TIME).  FOR
SO LONG AS EXECUTIVE DESIRES TO STAND FOR RE-ELECTION TO THE COMPANY’S BOARD OF
DIRECTORS, THE COMPANY WILL UTILIZE ITS BEST EFFORTS TO TAKE OR CAUSE TO BE
TAKEN ALL ACTIONS NECESSARY OR DESIRABLE TO NOMINATE EXECUTIVE FOR ELECTION AS A
DIRECTOR AND TO RECOMMEND EXECUTIVE’S CANDIDACY FOR ELECTION AS A DIRECTOR TO
THE COMPANY’S SHAREHOLDERS.


 


3.                                       CONSULTING.


 


(A)                                  ENGAGEMENT.  SUBJECT TO THE TERMS OF THIS
PARAGRAPH, THE COMPANY HEREBY ENGAGES EXECUTIVE AS A CONSULTANT TO PERFORM THE
SERVICES SET FORTH ON EXHIBIT A HERETO AT THE REQUEST OF THE COMPANY’S BOARD OF
DIRECTORS; PROVIDED, HOWEVER, THAT IN PERFORMING SUCH SERVICES, EXECUTIVE WILL
NOT BE REQUESTED OR EXPECTED TO EXPAND THE WORK SCHEDULE ADOPTED BY HIM OVER THE
LAST TWO YEARS.  SUBJECT TO THE TERMS OF PARAGRAPHS 4 AND 6(B) BELOW, THE
DURATION OF THIS CONSULTING ENGAGEMENT WILL BE THE TWO (2) YEAR PERIOD BEGINNING
ON THE RESIGNATION DATE.

 

--------------------------------------------------------------------------------


 


EXECUTIVE HEREBY ACCEPTS SUCH ENGAGEMENT, AGREES TO PERFORM FAITHFULLY,
DILIGENTLY AND TO THE BEST OF HIS ABILITY AND AGREES TO COOPERATE FULLY WITH THE
COMPANY’S BOARD OF DIRECTORS, OFFICERS AND EMPLOYEES IN THE COURSE OF SUCH
ENGAGEMENT.  FOR THE FULL DURATION OF EXECUTIVE’S CONSULTING ENGAGEMENT, THE
COMPANY WILL PROVIDE THE EXECUTIVE WITH ADMINISTRATIVE SUPPORT REASONABLY
NECESSARY TO FULFILL HIS RESPONSIBILITIES AND WITH CONTINUED USE OF HIS EXISTING
OFFICE AT THE COMPANY’S HEADQUARTERS.


 


(B)                                 COMPENSATION.  THE COMPANY AGREES TO PAY
EXECUTIVE, AND EXECUTIVE AGREES TO ACCEPT FROM THE COMPANY, IN FULL PAYMENT FOR
EXECUTIVE’S SERVICES AS A CONSULTANT HEREUNDER, AN ANNUAL RETAINER OF $100,000,
PAYABLE IN EQUAL MONTH INSTALLMENTS BEGINNING ON THE RESIGNATION DATE AND
CONTINUING UNTIL THE END OF THE CONSULTING ENGAGEMENT.


 


(C)                                  EXPENSES.  THE COMPANY AGREES TO REIMBURSE
EXECUTIVE FOR HIS OUT-OF-POCKET EXPENSES AS MAY BE DETERMINED AND APPROVED BY
THE EXECUTIVE COMMITTEE TO BE REASONABLY NECESSARY IN CONNECTION WITH SERVICES
RENDERED BY EXECUTIVE PURSUANT TO THIS PARAGRAPH.


 


4.                                       TERMINATION.


 


(A)                                  BY DEATH. IF EXECUTIVE DIES, HIS CONSULTING
ENGAGEMENT HEREUNDER SHALL TERMINATE WITHOUT NOTICE ON THE DATE OF HIS DEATH.


 


(B)                                 BY EXECUTIVE. THE EXECUTIVE MAY TERMINATE
HIS CONSULTING ENGAGEMENT UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO THE
COMPANY.


 


(C)                                  EFFECT OF TERMINATION.  IF EXECUTIVE’S
CONSULTING ENGAGEMENT TERMINATES, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION
UNDER PARAGRAPH 3 EXCEPT TO PAY EXECUTIVE AN AMOUNT EQUAL TO THE PORTION OF HIS
COMPENSATION AND OUT-OF-POCKET BUSINESS EXPENSES AS DESCRIBED IN PARAGRAPH 3 AS
MAY BE ACCRUED AND UNPAID ON THE DATE OF SUCH TERMINATION; PROVIDED, HOWEVER,
THAT EXCEPT AS OTHERWISE PROVIDED IN THIS PARAGRAPH 4, EXECUTIVE’S CONSULTING
ENGAGEMENT MAY NOT BE TERMINATED FOR ANY REASON.


 


5.                                       RETIREMENT BENEFITS.


 


(A)                                  MONTHLY PAYMENTS.  THE COMPANY WILL PAY TO
EXECUTIVE (AND, IF EXECUTIVE PRE-DECEASES HIS SPOUSE, TO HIS SPOUSE) A
RETIREMENT BENEFIT OF $100,000 PER YEAR.  SUCH RETIREMENT BENEFIT WILL BE
PAYABLE IN MONTHLY INSTALLMENTS OF $8,333 EACH ON THE FIRST DAY OF EACH CALENDAR
MONTH BEGINNING ON OR AFTER THE RESIGNATION DATE.  SUCH MONTHLY PAYMENTS WILL
CONTINUE UNTIL THE LATER OF THE DEATH OF EXECUTIVE OR HIS SPOUSE.


 


(B)                                 HEALTH AND WELFARE BENEFITS.  UNTIL THE
LATER OF THE DEATH OF EXECUTIVE OR THE DEATH OF HIS SPOUSE, THE COMPANY WILL
CONTINUE TO PROVIDE EXECUTIVE AND HIS SPOUSE WITH BENEFITS UNDER THE COMPANY’S
HEALTH AND OTHER WELFARE BENEFIT PLANS SUBSTANTIALLY IDENTICAL TO THOSE PROVIDED
FROM TIME TO TIME TO THE COMPANY’S THEN CURRENT EXECUTIVES AND THEIR SPOUSES. 
LIFE INSURANCE BENEFITS PROVIDED UNDER THE COMPANY’S PLANS, IF CALCULATED AS A
FUNCTION OF AN EMPLOYEE’S COMPENSATION, WILL BE PROVIDED UNDER THIS PARAGRAPH
BASED ON EXECUTIVE’S RATE OF COMPENSATION IN EFFECT ON THE EFFECTIVE DATE.

 

2

--------------------------------------------------------------------------------


 


(C)                                  NATURE OF ARRANGEMENT.  THE PAYMENTS
DESCRIBED IN PARAGRAPH 5(A) ARE AN UNFUNDED ARRANGEMENT AND WILL BE PAID FROM
THE GENERAL ASSETS OF THE COMPANY.  SUCH PAYMENTS WILL BE SUBJECT TO TAX
WITHHOLDING IN ACCORDANCE WITH APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND WILL
SUPPLEMENT (NOT SUPERSEDE, MODIFY OR OFFSET) ANY OTHER BENEFITS OTHERWISE DUE TO
EXECUTIVE.


 


(D)                                 NO ALIENATION OF BENEFITS.  EXECUTIVE WILL
NOT ASSIGN, TRANSFER OR PLEDGE THE AMOUNTS PAYABLE UNDER PARAGRAPH 5(A).  NO
PART OF SUCH AMOUNTS WILL, PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO ANY CLAIMS OF
CREDITORS AND, IN PARTICULAR, THEY WILL NOT BE SUBJECT TO ATTACHMENT,
GARNISHMENT, SEIZURE, OFFSET OR SEQUESTRATION BY ANY CREDITOR.


 


6.                                       EFFECT OF CHANGE OF CONTROL.


 


(A)                                  PAYMENT OF RETIREMENT BENEFIT.  IMMEDIATELY
UPON THE OCCURRENCE OF A CHANGE OF CONTROL (AS DEFINED IN BELOW), THE COMPANY
WILL MAKE A SINGLE SUM CASH PAYMENT TO EXECUTIVE EQUAL TO THE ACTUARIAL PRESENT
VALUE OF THE REMAINING PAYMENTS DESCRIBED IN PARAGRAPH 5(A).  SUCH PAYMENT WILL
CONSTITUTE A COMPLETE DISCHARGE OF THE COMPANY’S OBLIGATIONS UNDER PARAGRAPH
5(A) OF THIS AGREEMENT.  FOR THIS PURPOSE (I) ACTUARIAL PRESENT VALUE WILL BE
DETERMINED USING MORTALITY FACTORS AND INTEREST RATES THAT WOULD THEN BE
APPLICABLE TO CALCULATE LUMP SUM PRESENT VALUES UNDER SECTION 417(E) OF THE
INTERNAL REVENUE CODE, AND (II) THE TIME FOR DETERMINING THE INTEREST RATE WILL
BE THE CALENDAR MONTH PRECEDING THE CHANGE OF CONTROL.  AS USED HEREIN, “CHANGE
OF CONTROL” WILL HAVE THE SAME MEANING AS DEFINED IN THAT CERTAIN CHANGE OF
CONTROL EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY DATED AS OF
FEBRUARY 13, 2001 (THE “COC AGREEMENT”).


 


(B)                                 TERMINATION OF CONSULTING ENGAGEMENT.  IF A
CHANGE OF CONTROL OCCURS DURING EXECUTIVE’S ENGAGEMENT AS A CONSULTANT
HEREUNDER, SUCH CONSULTING ENGAGEMENT WILL THEN TERMINATE AUTOMATICALLY.  UPON
SUCH TERMINATION, EXECUTIVE WILL RECEIVE AN IMMEDIATE LUMP SUM CASH PAYMENT
EQUAL TO THE AMOUNT THAT WOULD HAVE BEEN PAYABLE TO HIM UNDER SECTION 6.04(A)(I)
OF THE COC AGREEMENT IF: (I) HE HAD BEEN EMPLOYED BY THE COMPANY AT THE TIME OF
THE CHANGE OF CONTROL AT A BASE SALARY EQUAL TO THE AMOUNT SET FORTH IN
PARAGRAPH 3(B) HEREOF, AND (II) HIS REMAINING PERIOD OF EMPLOYMENT HAD BEEN
DETERMINED UNDER SECTION 2.01 OF THE COC AGREEMENT.


 


7.                                       COOPERATION AND PARTICIPATION IN
LITIGATION.  DURING EXECUTIVE’S CONSULTING ENGAGEMENT HEREUNDER AND FOLLOWING
THE TERMINATION OF THAT ENGAGEMENT, EXECUTIVE WILL COOPERATE WITH REASONABLE
REQUESTS OF THE COMPANY TO PARTICIPATE IN THE PREPARATION FOR, RESPONSE TO,
PROSECUTION OF AND/OR DEFENSE OF ANY PENDING, ACTUAL OR THREATENED LITIGATION
INVOLVING THE COMPANY. THE COMPANY WILL REIMBURSE EXECUTIVE FOR ALL REASONABLE
EXPENSES INCURRED BY EXECUTIVE AS A RESULT OF SUCH COOPERATION, WILL PROVIDE
REASONABLE ADVANCE NOTICE OF ANY NEED FOR EXECUTIVE’S ASSISTANCE UNDER THIS
PARAGRAPH AND WILL EXERCISE ITS BEST EFFORTS TO PREVENT EXECUTIVE’S OBLIGATIONS
UNDER THIS PARAGRAPH FROM INTERFERING WITH HIS OTHER PERSONAL AND PROFESSIONAL
OBLIGATIONS.


 


8.                                       INDEMNIFICATION.  THE COMPANY WILL
INDEMNIFY AND DEFEND EXECUTIVE FOR ACTS PERFORMED (OR OMISSIONS MADE) IN HIS
CAPACITY AS A DIRECTOR, OFFICER, CONSULTANT OR EMPLOYEE OF THE COMPANY AND ANY
OF ITS SUBSIDIARIES (WITHOUT REGARD TO WHETHER SUCH ACTS OR OMISSIONS

 

3

--------------------------------------------------------------------------------


 


OCCURRED BEFORE OR AFTER THE RESIGNATION DATE) TO THE SAME EXTENT AS PROVIDED TO
ACTIVE DIRECTORS AND OFFICERS AND WILL MAINTAIN INSURANCE TO FUND THIS INDEMNITY
FOR SO LONG AS DIRECTORS’ AND OFFICERS’ INSURANCE IS MAINTAINED FOR ACTIVE
DIRECTORS OR OFFICERS OF THE COMPANY.


 


9.                                       ASSIGNMENT.  NEITHER THE COMPANY NOR
EXECUTIVE SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT OR ANY OBLIGATION
HEREUNDER WITHOUT THE WRITTEN CONSENT OF THE OTHER, EXCEPT THAT IN CONNECTION
WITH THE MERGER, CONSOLIDATION OR LIQUIDATION OF THE COMPANY OR IN CONNECTION
WITH THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE BINDING ON THE
SUCCESSOR TO THE COMPANY WITHOUT THE CONSENT OF EXECUTIVE, AS THOUGH SUCH
SUCCESSOR HAD BEEN NAMED AS A PARTY TO AND HAD ACTUALLY EXECUTED THIS AGREEMENT.


 


10.                                 INDULGENCES.  THE FAILURE OF THE COMPANY AT
ANY TIME OR TIMES TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT STRICTLY IN
ACCORDANCE WITH THE SAME SHALL NOT BE CONSTRUED AS HAVING CREATED A CUSTOM IN
ANY WAY OR MANNER CONTRARY TO THE SPECIFIC PROVISIONS OF THIS AGREEMENT OR AS
HAVING IN ANY WAY OR MANNER MODIFIED OR WAIVED THE SAME.


 


11.                                 PARAGRAPH HEADINGS.  THE PARAGRAPH HEADINGS
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY. THEY FORM NO PART OF THIS AGREEMENT
AND SHALL NOT AFFECT ITS INTERPRETATION.


 


12.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
TO BE GIVEN BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SUFFICIENTLY
GIVEN TO THE PARTIES IF HAND DELIVERED OR SENT BY OVERNIGHT DELIVERY, FACSIMILE
(WITH CONFIRMATION OF RECEIPT) OR UNITED STATES CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE RESPECTIVE PARTIES
AT THE FOLLOWING ADDRESSES OR AT SUCH OTHER ADDRESSES AS MAY FROM TIME TO TIME
BE DESIGNATED IN WRITING BY THE PARTIES:

 

If to the Executive:

 

If to the Company:

 

 

 

Mr. Irving Levit

 

Penn Treaty American Corporation

36 White Pine Road

 

3440 Lehigh Street

Columbus, New Jersey 08022

 

Allentown, PA 18103

AND

 

Attn: Chief Executive Officer

2565 Gracie Lone

 

 

Macungie, PA 18062

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Barry M. Abelson, Esquire

 

Justin P. Klein, Esquire

Pepper Hamilton, LLP

 

Ballard Spahr Andrews & Ingersoll, LLP

3000 Two Logan Square

 

1735 Market Street, 51st Floor

Philadelphia, PA 19103

 

Philadelphia, PA 19103

 


13.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS COVERED
HEREIN, AND SUPERSEDES ALL OTHER

 

4

--------------------------------------------------------------------------------


 


AGREEMENTS REGARDING THE MATTERS COVERED HEREIN. NO WAIVER OR AMENDMENT TO THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS REDUCED TO WRITING AND EXECUTED BY THE
PARTIES HERETO.


 


14.                                 LEGAL FEES.


 


(A)                                  PREPARATION OF AGREEMENT.  THE COMPANY WILL
REIMBURSE EXECUTIVE FOR REASONABLE LEGAL FEES INCURRED IN CONNECTION WITH THE
CESSATION OF HIS EMPLOYMENT AND THE NEGOTIATION AND DOCUMENTATION OF THIS
AGREEMENT.


 


(B)                                 ENFORCEMENT OF AGREEMENT.  THE COMPANY WILL
REIMBURSE EXECUTIVE FOR ALL REASONABLE LEGAL FEES AND COSTS INCURRED BY HIM IN
THE COURSE OF ENFORCING HIS RIGHTS UNDER THIS AGREEMENT, PLUS INTEREST AT THE
PRIME RATE PLUS ONE PERCENT, IF EXECUTIVE IS AWARDED ANY RELIEF WHATSOEVER
(LEGAL, EQUITABLE OR OTHERWISE), IF THE COMPANY VOLUNTARILY CAPITULATES TO ANY
CLAIM (WHETHER BEFORE OR AFTER ANY FORMAL ACTION IS COMMENCED) OR IF THE COMPANY
OTHERWISE ENTERS INTO A SETTLEMENT OF SUCH MATTER.


 


15.                                 CONTROLLING LAW.  THIS AGREEMENT SHALL BE
EXECUTED IN THE COMMONWEALTH OF PENNSYLVANIA AND SHALL BE CONSTRUED AND APPLIED
IN ACCORDANCE WITH THE LAWS OF PENNSYLVANIA, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW UNDER PENNSYLVANIA LAW.


 


16.                                 UNDERSTANDING OF EXECUTIVE.  EXECUTIVE
AGREES AND ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND THAT
HE UNDERSTANDS IT AND ENTERS INTO IT VOLUNTARILY.


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN DULY EXECUTED BY AND ON BEHALF OF
THE PARTIES HERETO AS A SEALED INSTRUMENT AS OF THE DAY AND YEAR FIRST ABOVE
WRITTEN.

 

 

 

PENN TREATY AMERICAN CORPORATION

 

 

 

 

By:

/s/ William W. Hunt

(SEAL)

 

 

Name: William W. Hunt

 

 

Title: Pres. and COO

 

 

 

 

 

 

 

/s/ Irving Levit

(SEAL)

 

Irving Levit

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF CONSULTING ENGAGEMENT

 

Executive, with his extensive experience, expertise and industry knowledge, will
be available to engage in the following activities:

 

•                                          Actively utilize contacts and
personal relationships in the insurance broker community to promote the Company
and its products.

 

•                                          Leverage professional relationships
to gather feedback from brokers on how the Company can improve its service and
support brokers and agents.

 

•                                          Provide Senior Management with advice
on how current products might be more effectively packaged and sold.

 

•                                          Participate in selected sales and
account management meetings, industry conferences and investor presentations.

 

•                                          Participate as a member of the
Company’s Product Development Committee and contribute his ideas for innovative
new products in long-term care and complementary product lines.

 

•                                          Identify product and distribution
opportunities for the Company.

 

•                                          Assist the Board of Directors in its
oversight of the Company and the evaluation and review of Senior Management
performance.

 

6

--------------------------------------------------------------------------------